Certified State Law Question, Nos. 1:96CV2282, 1:97CV00598 and 1:97CV601. This cause came before the court on the certification of a state law question from the United States District Court, Northern District of Ohio, Eastern Division. Upon consideration of the joint motion of petitioners and amici curiae Ohio Employment Lawyers Association, the Committee Against Sexual Harassment, the National Organization of Women’s Legal and Education Foundation, that counsel for amici curiae present oral argument on behalf of the petitioners,
IT IS ORDERED by the court that the motion that counsel for amici curiae present oral argument on behalf of the petitioners be, and hereby is, granted.